Citation Nr: 1548125	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from February 1948 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran meets the percentage requirements for TDIU, as he has one service-connected disability of 40 percent or more and his combined service-connected disabilities are rated at 90 percent.
 
2.  The evidence demonstrates that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran's bilateral hearing loss is rated at 60 percent disabling; his acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression is rated as 50 percent disabling; his degenerative disc disease of the lumbar spine with status post laminectomy, hemilaminectomy, and discectomy is rated 20 percent disabling; right and left lower extremity radiculopathy are each rated 10 percent disabling; tinnitus is rated 10 percent disabling; and skin growths of the right temporal area, left hand, left scapula, and back are rated noncompensably disabling.  His combined disability rating is 90 percent.  As such, the Veteran meets the schedular requirements for the grant of entitlement to TDIU.

The Board notes that the evidence is mixed as to the Veteran's ability to follow a substantially gainful occupation.  The most recent medical examinations, from April 2013, October 2014, and December 2014 each have found that the Veteran's disabilities preclude certain types of employment, but not others.  For example, the December 2014 VA psychiatric examination report concluded that the Veteran's service-connected PTSD would not prevent sedentary tasks associated with employment, including the ability to communicate, remember, follow instructions, use judgment, show insight, think abstractly, adapt to changes or stress, concentrate, interact, and communicate with coworkers and/or customers.  His communication and interaction with others could be negatively affected by his irritability at times.  An October 2014 VA spine examination report found that the Veteran's back and radiculopathy disabilities would have significant restrictions on nonsedentary tasks associated with employment, including repetitive or prolonged walking, bending, stooping, climbing, and crawling.  The back also would cause mild limitations on driving and operating machinery.  The back would not impact sedentary activities, such as: sitting, communicating, remembering, following instructions, using judgment / insight / abstract thought, or interacting with others.  An October 2014 QTC examination report found that it was unlikely that his service-connected hearing loss and tinnitus was severe enough to preclude the Veteran from obtaining and maintaining any form of gainful employment consistent with his educational and occupational experience.  The Veteran might have trouble understanding conversational speech when in the presence of background noise or when he was unable to see the speaker's face.  

Thus, the Veteran's service-connected back / radiculopathy symptoms would make nonsedentary work significantly difficult.  The Veteran's February 2013 VA Form 21-8940 "Application for Increased Compensation Based on Unemployability" indicated that he graduated from high school and completed one year of college.  After service, he worked from 1971 to 1982 in the mechanical / electrical / air conditioning field.  The Veteran had not attempted to obtain employment since that time.  Thus, the entirety of the Veteran's past occupational experience is in nonsedentary employment.  The Board recognizes that his psychiatric and physical disabilities do not preclude employment with primarily sedentary job duties.  That said, his hearing loss and tinnitus disabilities make understanding conversational speech in the presence of background noise or when unable to see the speaker's face difficult.  As such, the Veteran would have difficulty in employment situations involving customer service over the phone or in person in environments with background noise, such as a retail store.  The Board has considered the RO's statements that the Veteran's disability would not preclude work as an office assistant, secretary, in bookkeeping, and other administrative support types of duties.  The Board fails to see how the Veteran's educational and occupational background would in any way prepare him to engage in such types of employment.  There are undoubtedly other occupations that involve sedentary work without having to interact with others in the presence of background noise or without being able to see the speaker's face, but it is unclear whether the Veteran's occupational experience and educational background would render him eligible for such opportunities.

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or maintain substantially gainful employment and, therefore, entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


